Ingraham, P. J. (concurring):
1 do not think that in this case the judgment, so far as it sets aside the transfer of the property te the defendants, can be assailed on the ground that it was fraudulent and void as against creditors. It was conceded that the defendants were creditors of McKim in an amount exceeding the value of the property transferred. The defendants were entitled to acquire that property on account of their indebtedness, and it was not fraudulent and void as against the other creditors of McKim upon the ground that by such a transfer the *554defendants got their debts paid to the exclusion of the oiher creditors. (See Lehrenkrauss v. Bonnell, 199 N. Y. 240.) Treating this as a preference, however, it’ was voidable under the Bankruptcy Law, and the plaintiffs, as assignees in bankruptcy, were entitled to recover the property transferred or its value.
I, therefore, concur in the modification of the judgment, as suggested by Mr. Justice Scott.'
Lahghlin, J., concurred.
Judgment modified ás stated in opinion, and as modified affirmed, without costs.